                            Case 2:16-cv-02656-JAD-GWF Document 41 Filed 01/04/19 Page 1 of 2




                            1   Michael J. McCue
                                Nevada Bar No. 6055
                            2   Meng Zhong
                                Nevada Bar No. 12145
                            J   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                3993 Howard Hughes Parkway, Suite 600
                            4   Las Vegas, NV 89169
                                Telephone: (7 02) 9 49 -8200
                            5   Email: mmccue({Ðlrrc.com
                                Email: n¿hgae@lsgçgn
                            6
                                At t o r ney s fo r D efe nd ant and   C o unt e r - P I a int   iff
                            7   Cirrus Des ign Corporation

                            8
 i)                                                               UNITED STATES DISTRICT COURT
 a
 r-              ,-I:
                            9                                          DISTRICT OF'NEVADA
 ili             ,   \.
                           10
                                CIRRUS AVIATION SERVICES, LLC,                                         )
..1.-
                           11                                                                          )
-î)              '?
                                         Pl ainti   fflCounter-Defendant,                              ) Case   No.   2:1 6-cv -02656-JAD-GWF
                           12                                                                          )
 l:, ,:.' i';
                                VS                                                                     )
LIì     .'::::
                           l3                                                                          )   SUBSTITUTION OF' ATTORNEYS FOR
                     i.)
                                CIRRUS DESIGN CORPORATION,                                             ) DEF'ENDANT/C OUNTER-PLAINTIF'F'
                           t4                                                                          )
                                         Defen dant/Counter-P lainti          ff.                      )
                           l5                                                                          )
                           l6            Defendant/Counter-Plaintiff CIRRUS DESIGN CORPORATION ("Cirrus Design")

                           17   hereby authorizes the substitution of Lewis Roca Rothgerber Christie LLP in place of Snell                          &

                           18   Wilmer LLP as local counsel in this action. The law firm of Dorsey                               &   Whitney LLP shall

                           t9   remain as lead counsel for Cirrus Design.

                           20            DATED this 4th day of January,2019.

                           2t                                                                     Cirus Design Corporation
                           22
                                                                                                 By:
                           23                                                                    Larry
                                                                                                 Assistant General Counsel
                           24

                           25

                           26

                           27

                           28

                                106956192_t
                      Case 2:16-cv-02656-JAD-GWF Document 41 Filed 01/04/19 Page 2 of 2




                1            Snell   &   Wilmer LLP hereby consents to the substitution of Lewis Roca Rothgerber
                2    Christie LLP in our place as local counsel of record for Cirrus Design in this action.
                                             : ¡ l-[r
                -J           DATED this      "l'        day of January,2019.

                4                                                         SNELL & WILMER LLP
                5

                6

                7                                                                    T                   :13064)
                                                                          3883 Howard            Pkwy, #1100
                8                                                         Las Vegas, NV      t69
                                                                          Telephone: (7 02) 7 84-5200
                9                                                          E-m ai I : pshâkespc¿lrlá.) srv l ¿nv. com
                                                                           E-m ai I : b¡ustþ(CIs.wkw.aar!
            10

            l1               Lewis Roca Rothgerber Christie LLP hereby consents to its substitution in place of Snell
 o
 o
 ro         12       & Wilmer LLP as local counsel of record for Cirrus Design in this action.
 g
 f
            13               DATED this _
                                        4th day of January,2019.
 ;>@
  ¿o
 -o         14                                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
 3ô
 s(o
 ÞôÊ
  fo        15
 :E00
 -o>
 ãz                                                                        By:-
 ìØ'        1   6                                                          Nii
 ro
 m>                                                                        Meng Zhong(SBN: 12145)
 Olø
 olo        1   7                                                          3993 Howard Hughes Pkwy, Suite 600
 MJ
                                                                           Las Vegas, NV 89169
ÜHã         1   I                                                          Telephone:   (7 02) 9 49 -8200
üul                                                                        E-mail: mmccue¡.4 ln c.com
Õgl         I9
trîl
(n   20
                                                                           E-mai I : uzhalr g(z)l¡.I,q,çLi1ìl

       Ël
            21
                                                                           IT IS SO ORDERED
õfil 22
            23

            24                                                            U.S. DISTzuCT
                                                                          UNITED  STATESCOURT JI]DGE JUDGE
                                                                                         MAGISTRATE
            25
                                                                           Dated         1/07/2019
            26

            27
            28

                                                                                a
                     106956192   1                                             -L-
